DETAILED ACTION
A complete action on the merits of pending claims 1-20 appears below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
Many of the limitations below are product by process limitation, for instance, the coating limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 9-12, and 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edwards et al. US 20020138075.
Regarding claim 1, Edwards teaches at least one microfinger (Fig. 13 basket treatment end); and at least one sensing tip coupled to the at least one microfinger (par. [0097] and par. [0105] the impedance sensor is positioned on needle electrode 90, the at least one sensing tip comprising an isolation layer selectively coated over one or more regions of the at least one sensing tip (Fig. 13 92) to expose an electrically conducting material providing one or more electrodes (Fig. 13 90); wherein the at least one microfinger is configured to bias the at least one sensing tip against a region of a wall of a lumen to interface at least a portion of the exposed electrically conducting material of the at least one sensing tip providing at least one of the one or more electrodes with the wall of the lumen (Fig. 13); and wherein the at least one sensing tip is configured to convey one or more electrophysiological signals, measured by said at least one electrode, associated with electrophysiological activity in the region of the wall of the lumen (par. [0105]-[0106] sensor 140 uses impedance to locate nerves and sends the impedances to the control system where the data is quantified).
Regarding claim 2, Edwards teaches wherein the isolation layer is configured so as to substantially electrically isolate the at least one sensing tip from a cavity of the lumen (par. [0096] and Fig. 13 the conductive segment of the needle electrode 90 is fully in the wall with insulated layer 92 partially in the wall making the tip isolated from the cavity).
Regarding claim 3, Edwards teaches wherein when the at least one microfinger biases the at least one sensing tip against the region of the wall, the exposed 
Regarding claim 4, Edwards teaches wherein the isolation layer comprises at least one of an oxide layer, a dielectric coating, a polymer layer and a lubricious layer (par. [0096] polyimides or polyamides).
Regarding claim 5, Edwards teaches wherein the microsurgical tool is configured to utilize a bioimpedance measurement obtained from the at least one sensing tip to determine a state of isolation between the at least one sensing tip and a local fluid in the lumen (par. [0105] impedance is used to see if there is a nerve present thus not blood).
Regarding claim 6, Edwards teaches wherein the local fluid in the lumen comprise blood (par. [0105] impedance is used to see if there is a nerve present thus not blood).
Regarding claim 7, Edwards teaches wherein the at least one sensing tip comprises at least one core flexure (Fig. 13 44) with the isolation layer selectively coated over one or more regions thereof (Fig. 15 94 is over 44).
Regarding claim 9, Edwards teaches wherein one or more exposed regions of the at least one core flexure are coated with one or more electrode materials (Fig. 13 90).
Regarding claim 10, Edwards teaches wherein the one or more electrode materials comprise at least one of a metal, a metal alloy, a conducting polymer, a composite, a carbon material and a conjugated polymer (par. [0096] steel).
Regarding claim 11, Edwards teaches wherein the one or more exposed regions of the at least one core flexure are oriented to one side of a neutral axis of the at least one core flexure (Figs. 13 and 16 the microfinger has a bend in it and there would be a neutral axis through it, since the tip of the electrode is slanted because it is a needle it is orientated to one side of the axis).
Regarding claim 12, Edwards teaches wherein the electrophysiological signals are related to one or more of water concentration, tone, evoked potential, remote stimulation of nervous activity, an electromyographic signal, a mechanomyographic signal, a local field potential, an electroacoustic event, vasodilation, vessel wall stiffness, muscle sympathetic nerve activity, central sympathetic drive, tissue tone, and nerve traffic (par. [0105]-[0106] sensor 140 uses impedance to locate nerves and sends the impedances to the control system where the data is quantified).
Regarding claim 14, Edwards teaches wherein the at least one microfinger is configured so as to substantially maintain contact with the wall of the lumen while the at least one microfinger is swept longitudinally at least one of down the lumen and circumferentially around the lumen (par. [0082] force applied by 44 is sufficient to meet the functional limitation with the spring contact force).
Regarding claim 15, Edwards teaches wherein the at least one microfinger is configured so as to substantially maintain a constant force against the wall of the lumen during relative movement there between (Fig. 13 the microfingers are attached to arms 
Regarding claim 16, Edwards teaches wherein the at least one microfinger comprises an active material element, the active material element being configured to alter the contact force between the sensing tip and the wall upon receipt of a control signal (Fig. 13 the microfingers are attached to arms 44, par. [0097] the arms deploy the basket configuration, par. [0082] the arms are made of nitinol).
Regarding claim 17, Edwards teaches wherein the at least one microfinger is configured so as to be deployed from a delivery catheter (Figs. 2b and 13).
Regarding claim 18, Edwards teaches wherein at least a portion of the delivery catheter has a diameter less than 3 millimeters (par. [0080] says that introducer 21 is 0.1 in (2.54 mm).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 8, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards.
Regarding claim 8, Edwards does not explicitly teach wherein the at least one core flexure comprises an electrically conducting superelastic spring-like material (par. [0082] the arms are made of nitinol). 
Edwards does not explicitly teach wherein the isolation layer comprise a radio-opaque coating.  However, Edwards does teach where the treatment apparatus can have radiopaque markers (par. [0078]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the isolation layer to have the radiopaque marks so the user can see the device (par. [0078]).  Further, the placement on the isolation layer would allow the user to know where the treatment portion of the device is relative to tissue.
Regarding claim 19, Edwards does not explicitly teach wherein the at least one microfinger has a characteristic width of less than 150 micrometers.
However, Edwards does teach that electrode 88 has a surface area or 0.1 mm2 to 100 cm2 and the electrode can be a variety of shapes (par. [0095]), electrode 90 is a configuration of electrode 88 (par. [0096]).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to know that a width less than 150 um would be an option for a shape with a surface area of 0.1 mm2 to 100 cm2.  Additionally, par. [0108] states that the lesion formation is between 0.1 and 4 mm, lesions are not formed smaller than the electrode that is used to make them.
Regarding claim 20, Edwards teaches wherein the plurality of microfingers are configured to form at least one of a cage, a mesh, and a stent-like structure (Fig. 13 and 17). 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards in view of Zdeblick et al US 20040193021.
Regarding claim 13, Edwards does not explicitly teach Edwards does not explicitly teach wherein the at least one sensing tip is electrically coupled with a microcircuit, the microcircuit being configured to condition the one or more electrophysiological signals, the microcircuit being embedded into at least one of the sensing tip and the microfinger. 
Zdeblick, in an analogous microsurgical tool for monitoring electrophysiological activity, teaches a chip 202 that has a processor inside of it that does AC/DC conversions for addressing the outside processor (par. [0051]). The chip is part of 
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the device of Edwards with the in the body data conditioning chip of Zdeblick so there could be a multitude of sensors sensing different parameters coming together in one unit (Zdeblick pars. [0054] and [0056]).  Further, it would have been obvious to one having ordinary skill in the art at the time of the invention move the amplifier or AC/DC converter of Edwards into the body by the sensing tip, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794